                                                                                     CLERK, U.S. DISTRICT COURT


                                                                                          S'EP 12 2019
                                                                                    CENTRAL~IS   ICT F CALIFORNIA
                                                                                    BY                    DEPUTY




                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
    UNITED STATES OF AMERICA,                                    CASE NUMBER   (~ ~,
                                                  P~,~~,~                           ~ 3~0~'
                              ~.
      P N~~~            l--Ia,~"G~e-~--                             ORDER OF TEMPORARY DETENTION
      1~~e  ~                                                         PENDING HEARING PURSUANT
                                            DEFENDANT(S).                TO BAIL REFORM ACT


       Upon motion of      l/C~ KS~         ~o vn~G1                    ,IT IS ORDERED that a detention hearing
  is set for      9' 13 ZOlo!                                           ,at 2~~V Oa.m./~.m.before the
  Honorable         /~iKr''~~                      ero                  ,in Courtroom   ~O R ~J
      Pending this hearing, the defendant sha11 be held in custody by the United States Marshal
                                                                                                or
                                                                              and produced for the hearing.
                       (Other cuslodinl o~ce~)



 Dated:
                                                 U.S. District




                  ORDER OF TEMPORARY DETENTION PENDING HEARING PURSUANT TO BAIL REFORM AC7"
CR•66(10/97)
                                                                                                         Page 1 of
